At the outset, 
allow me to warmly congratulate Mr. Sam Kutesa of 
the Republic of Uganda on his election as President of 
the General Assembly at its sixty-ninth session. I have 
full confidence that, under his guidance, the sixty-ninth 
session will proceed to a successful conclusion. I would 
also like to take the opportunity to extend my great 
appreciation to Mr. John William Ashe of Antigua and 
Barbuda for his wise leadership and relentless efforts 
as President of the sixty-eighth session in guiding us to 
many outstanding achievements.

In many ways, the world in which we are living 
is at a critical juncture, and the current picture is 
rather bleak. The international community remains 
seriously concerned over recent geopolitical security 
developments in many parts of the world. The self-
declared Islamic State in Iraq and Syria and its 
horrendous crimes are menacing peace, security and 
stability in those countries, which have already been 
seriously hit by armed conflicts and acts of violence. 
In Syria, the continued armed hostilities have not only 
caused the deaths of thousands of innocent people and 
children, but have also led to millions of refugees. 
In Africa, some countries have also suffered armed 
conflicts and violence, which have placed peace and 
stability at risk in that part of the world. All those armed 
conflicts and crimes are threatening peace, stability 
and human security, not only in those regions, but also 
in the world at large.

To contribute to the peace process in the Middle 
East and Africa, Cambodia has participated actively 
in United Nations peacekeeping operations. We have 
dispatched more than 2,000 peacekeepers to Lebanon, 
Mali and South Sudan. In November, Cambodia will 
deploy another detachment of 216 peacekeepers to 
the United Nations Multidimensional Integrated 
Stabilization Mission in the Central African Republic.

While extremism is threatening the world’s peace 
and security, the spread of the Ebola epidemic in Africa 
has also become one of the worst threats to the world 
today. It is of critical importance that the international 
community make concerted efforts to address that 
global challenge in an effective and timely manner.

With regard to the hostilities between Palestine and 
Israel, despite the fragile ceasefire recently concluded, 
the situation remains a serious concern. We call on all 
parties to make efforts to resume meaningful peace 
talks in order to reach a viable political solution of 
two States living peacefully side by side. Cambodia 
believes that that is the only way to definitively put an 
end to that long-lasting conflict. 

The situation in the eastern part of Europe, in spite 
of the delicate ceasefire, remains worrisome and its 
implications could presage a return to the Cold War. 

In Asia, the launching of missiles by the Democratic 
People’s Republic of Korea has aroused international 
concern and aggravated the situation in the region. The 
Six-Party Talks should be resumed in order to explore 
a possible avenue for peaceful dialogue to bring about 
a peaceful denuclearization of the Korean peninsula.

Climate change is currently an obvious global 
challenge, as well as a human security issue. The rapid 
pace of climate change is having devastating effects 
for both developed and developing countries. The 
developing countries, dependent mostly on agriculture, 

suffer more from the various negative effects of climate 
change, such as frequent typhoons, storms, floods 
and droughts. For instance, in 2013, heavy monsoon 
rains caused extensive flooding across Cambodia, 
claimed 168 lives, caused $1 billion in damages and 
affected 1.8 million people. Even this year, 12 out of 
the 25 provinces and various cities of Cambodia have 
suffered on account of floods, killing 45 people and 
afflicting almost 100,000 families.

According to a report by the Intergovernmental 
Panel on Climate Change, the global warming caused 
by the increase in greenhouse gases is generated by 
humankind’s use of fossil fuels. There is no doubt 
that the industrialized countries, which consume most 
of the world’s fossil fuels, emit the largest amount of 
greenhouse gas, while the developing countries, which 
produce only small amounts of such gases, are the main 
victims of climate change. It is therefore imperative 
that the international community provide further 
impetus to revitalize and prioritize actions to address 
climate change based on the United Nations principle of 
common but differentiated responsibilities. 

With that concept in mind and while applauding the 
fruitful outcome of the recent United Nations Climate 
Summit, held on 23 September in New York, Cambodia 
hopes that the twenty-first Conference of the Parties to 
the United Nations Framework Convention on Climate 
Change, to be held in Paris in December 2015, will 
bring about concrete measures to reach a new global 
agreement with legal force applicable to all parties 
under the Framework Convention.

In line with the United Nations principles for 
sustainable development and in order to mitigate 
the threat of climate change, Cambodia has adopted 
its national strategic plan on green development for 
2013-2030, which aims at achieving economic and 
social development in a sustainable manner, while at 
the same time protecting the environment, through the 
efficient use of raw materials and natural resources, 
clean development and green preservation. Cambodia 
has also adopted several legal instruments for green 
growth development, including the memorandum of 
understanding on green growth cooperation between 
Cambodia and South Korea’s Global Green Growth 
Institute and the National Council on Green Growth.

South-East Asia, which is highly vulnerable to 
the adverse impacts of climate change, established 
the Climate Change Initiative of the Association 
of Southeast Asian Nations (ASEAN) in 2009 as a 
consultative body to further increase the region’s 
capacity in both mitigation and adaptation efforts. As 
a member of ASEAN, Cambodia is fully engaged in 
the implementation of that ASEAN initiative through 
the ASEAN Working Group on Climate Change and 
the ASEAN Action Plan on Joint Response to Climate 
Change, with the goal of enhancing closer and deeper 
regional and international cooperation on climate 
change.

Next year marks the deadline of the Millennium 
Development Goals (MDGs). While some MDG targets 
have been achieved, we have to acknowledge that much 
more effort is need to reach the set goals of the MDGs, 
as progress has been uneven and insufficient. Many 
developing countries have not attained their MDG 
targets, primarily owing to unfulfilled commitments, 
lack of resources, insufficient dedication, and food 
insecurity. The situation was further aggravated by the 
financial uncertainty in the developed countries, which 
has had an impact on their commitment to official 
development assistance. Therefore, bolder and more 
focused global efforts are needed as we approach the 
final year to realize the MDGs.

With the aim of realizing the MDGs, Cambodia 
has adopted its own development targets, known as 
the Cambodia MDGs, which have been incorporated 
comprehensively into our National Strategic 
Development Plan 2014-2018. As a result, substantial 
progress has been achieved, positioning Cambodia 
to meet some goals of the MDGs by the end of 2015. 
Cambodia’s target in reducing the poverty rate to 
19.5 per cent by 2015 has already been achieved ahead 
of schedule, as the nation’s poverty rate had already 
fallen to 19 per cent in 2013. As a result, Cambodia 
received a United Nations Award for cutting hunger in 
half before the deadline.

In combating HIV/AIDS, Cambodia has made great 
strides by progressively reducing HIV prevalence to 
0.6 per cent in 2013. In order to achieve that indicator, the 
Cambodian Government has further adopted a getting-
to-zero policy, aiming to realize zero new infections, 
zero AIDS-related deaths and zero discrimination by 
2020.

In addition to tracking the Cambodia MDGs 
achievements, the Royal Government of Cambodia has 
put forth a Cambodia MDGs acceleration framework 
with an approach aimed at accelerating progress in 
achieving the MDGs and other human development 
goals. The framework could provide the essential 


input for the implementation of our National Strategic 
Development Plan 2014-2018 aimed at completing the 
remaining MDGs, as well as at setting the stage for the 
preparation of the post-2015 development agenda.

Cambodia shares the view expressed in the 
report of the High-level Panel of Eminent Persons on 
the Post-2015 Development Agenda, entitled A New 
Global Partnership: Eradicate Poverty and Transform 
Economies through Sustainable Development, to be 
adopted during the sixty-ninth session of the General 
Assembly, that

“a new development agenda should carry forward 
the spirit of the Millennium Declaration and the 
best of the MDGs, with a practical focus on things 
like poverty, hunger, water, sanitation, education 
and health care”.
Cambodia is of the view that the post-2015 
development agenda should be realistic and built 
upon the lessons learned from the difficulties in 
the realization of the MDGs; in particular, it should 
ensure that any process towards a broader development 
objective is truly balanced and comprehensive.

Next year, 2015, is a crucial year as the United 
Nations celebrates the seventieth anniversary of its 
creation and the tenth anniversary of the 2005 World 
Summit, where world leaders agreed to reform the 
United Nations to meet the needs of today’s geopolitical 
and global challenges (resolution 60/1). To that end, 
the General Assembly should be further empowered 
so that it can play a leading role in strengthening the 
wider United Nations system. The Security Council, as 
a body mandated with the primary responsibility for 
the maintenance of international peace and security, 
should represent the world’s realities today. In sum, we 
think that more equitable representation in the United 
Nations organs would assist the Organization in coping 
with the urgent global challenges.
